--------------------------------------------------------------------------------



EMPLOYMENT AGREEMENT


This Agreement, dated as of November 15, 2006 by andbetween Daniel Hamburger
("Executive"), and DeVry Inc., aDelaware corporation and DeVry University, Inc.,
anIllinois corporation (collectively, the "Company");


W I T N E S S E T H:


WHEREAS, the Company wishes to continue to obtain the services of the Executive
for the Company; and


WHEREAS, the Executive is willing, upon the terms and conditions herein set
forth, to provide services hereunder; and


NOW, THEREFORE, in consideration of the mutual promises and covenants contained
herein, and intending to be legally bound hereby, the parties hereto agree as
follows:



 
1.
Nature of Employment



Beginning on November 15, 2006 (“Effective Date”) the Company hereby employs
Executive, and Executive agrees to accept such employment, during the Term of
Employment (as defined in Section 3(a)), as President and Chief Executive
Officer to undertake such duties and responsibilities, consistent with the
authority, duties and obligations in respect of such executive positions (i)as
set forth in the By-laws of the Company, and (ii) as are assigned to him from
time to time by the Board of Directors of the Company. Executive will be
accorded such authority, duties and obligations, and the prerogatives generally
associated with such executive position, during the Term of Employment. Such
duties will be performed at a location within 20 miles of Oakbrook Terrace,
Illinois.



 
2.
Extent of Employment



(a)   During the Term of Employment, the Executive shall perform his obligations
hereunder faithfully and to the best of his ability, under the direction of the
Board of Directors of the Company, and shall abide by the rules, customs and
usages from time to time established by the Company.

 
 

--------------------------------------------------------------------------------

 

(b)   During the Term of Employment, the Executive shall devote substantially
all of his business time, energy and skill as may be reasonably necessary for
the performance of his duties, responsibilities and obligations hereunder
(except for vacation periods and reasonable periods of illness or other
incapacity), consistent with past practices.


(c)   Nothing contained herein shall require Executive to follow any directive
or to perform any act which would violate any laws, ordinances, regulations or
rules of any governmental, regulatory or administrative body, agent or
authority, any court or judicial authority, or any public, private or industry
regulatory authority.



 
3.
Term of Employment; Termination



(a)   Executive’s employment is at will and may be terminated by either party
subject to the terms set forth herein. The "Term of Employment" shall commence
on the Effective Date and shall continue until such time as either the Executive
or the Company provides at least 180 days notice to the other of its decision
not to continue such term, in which case, the Term of Employment will be
terminated 180 days after the date of delivery of such notice. However, should
the Executive's employment by the Company be earlier terminated pursuant to
Sections 3(b) or 3(d), the Term of Employment shall end as of the date of such
earlier termination.


(b)   The Term of Employment may be terminated at any time by the Company; (i)
upon the death of Executive; (ii) in the event that because of physical or
mental disability the Executive is unable to perform, and does not perform, his
duties here under for a continuous period of 180 days; (iii) for Cause (as
defined in Section 3(c); or (iv) for any reason, subject to 3(e).


(c)   For the purposes of this Section 3, "Cause" shall mean any of the
following: (i) Executive's conviction of any crime or criminal offense involving
monies or other property or involving any felony, or (ii) Executive's conviction
of fraud or embezzlement.

 
 

--------------------------------------------------------------------------------

 

(d)   The Term of Employment may be terminated at any time by the Executive in
the event: (i) Executive is not accorded the authority, duties, obligations and
prerogatives set forth in Section 1, (ii) the authority, duties, obligation and
prerogatives of Executive are materially or substantially reduced, (iii) the
Executive is not paid or reimbursed the amounts owed to Executive under this
agreement after 10 days' notice thereof to the Company, or (iv) the Company
otherwise does not observe its obligations under this Agreement.


(e)   In the event that the Term of Employment is terminated by the Company for
any reason or no reason, other than pursuant to Section 3(b)(iii) or as a result
of retirement at 65 or more years of age, or (ii) is terminated by the Executive
for any reason pursuant to Section 3(d), then the Company, effective immediately
upon such termination or scheduled expiration date, will pay Executive an amount
equal to the 12 times the Executive's monthly base salary at the time of
termination. Such payment will be in addition to any other amounts otherwise
owed by the Company to Executive. In the event of a "change of control" of the
company, defined as a sale of substantially all of the company's assets or the
acquisition by another entity of a majority of the company's common stock, and
the Executive is subsequently terminated by the successor company, then any
unvested stock options held by the Executive shall immediately vest, and the
payment to the Executive on termination will be 24 times the Executive's monthly
base salary, plus pro rated bonus, calculated based on the average of the
previous 2 years' bonus payments.



 
4.
Compensation

 
During the Term of Employment, the Company shall pay to Executive:


(a)   As base compensation for his services hereunder, in monthly installments,
a base salary at a rate of $675,000 per annum. Such amounts shall be increased
(but not decreased) annually as determined by the Board of Directors in its sole
discretion.


(b)   An annual bonus opportunity of up to 100% of base salary as determined
under the Executive's senior management incentive cash compensation program and
approved by the Compensation Committee of the DeVry Inc. Board of Directors.

 
 

--------------------------------------------------------------------------------

 

(c)   At the next meeting of the Compensation Committee of DeVry Inc., Executive
will receive a one-time award of options on 50,000 shares of DeVry Inc. common
stock vesting in 20% increments on each of the first five anniversaries of this
Agreement, subject to the same terms and conditions as contained in the DeVry
Inc. October 3, 2006 award of stock options.



 
5.
Reimbursement of Expenses



During the Term of Employment, the Company shall reimburse Executive for
documented travel, entertainment and other expenses reasonably incurred by
Executive in connection with the performance of his duties hereunder and in
accordance with the rules, customs and usages of the Company from time to time
in effect.



 
6.
Benefits



During the term of Employment, the Executive shall be entitled to perquisites
and benefits (including automobile, health, disability, pension and life
insurance benefits consistent with past practice, or as increased from time to
time) established from time to time, by the Board of Directors for senior
managers of the Company.



 
7.
Notice



Any notice, request, demand or other communication required or permitted to be
given under this Agreement shall be given in writing and if delivered
personally, or sent by certified or registered mail, return receipt requested,
as follows or to such other addressee or address as shall be set forth in a
notice given in the same manner):


If to Executive:
Daniel Hamburger

[at his home address as listed in the records of the Company]


If to Company:
DeVry Inc.

Attn: General Counsel
Suite 1000, One Tower Lane,
Oakbrook Terrace, IL 60181


Any such notices shall be deemed to be given on the date personally delivered or
such return receipt is issued.

 
 

--------------------------------------------------------------------------------

 


 
8.
Executive's Representation



Executive hereby warrants and represents to the Company that Executive is not
subject to any covenants, agreements or restrictions, including without
limitation any covenants, agreements or restrictions arising out of Executive's
prior employment, which would be breached or violated by Executive's execution
of this Agreement or by Executive's performance of his duties hereunder.



 
9.
Validity



If, for any reason, any provision hereof shall be determined to be invalid or
unenforceable, the validity and effect of the other provisions hereof shall not
be affected thereby.



 
10.
Severability



Whenever possible, each provision of this Agreement will be interpreted in such
manner as to be effective and valid under applicable law, but if any provision
of this Agreement is held to be invalid, illegal or unenforceable in any respect
under applicable law or rule in any jurisdiction, such invalidity, illegality or
unenforceability will not affect any other provision or any other jurisdiction,
but this Agreement will be reformed, construed and enforced in such jurisdiction
as if such invalid, illegal or unenforceable provision had never been contained
herein. If any court determines that any provision hereof is unenforceable
because of being overly broad in scope or duration than the court shall have the
power to reduce the scope or duration of such provision, as the case may be and,
in its reduced form, such provision shall then be enforceable.



 
11.
Waiver of Breach; Specific Performance



The waiver by the Company or Executive of a breach of any provision of this
Agreement by the other party shall not operate or be construed as a waiver of
any other breach by such other party. Each of the parties (and third party
beneficiaries) to this Agreement will be entitled to enforce its rights under
this breach of any provision of this Agreement and to exercise all other rights
existing in its favor. The parties hereto agree and acknowledge that money
damages may not be an adequate remedy for any breach of the provisions of this
Agreement and that any party (and third party beneficiaries) may in its sole
discretion apply to any court of law or equity of competent jurisdiction for
specific performance and/or injunctive relief in order to enforce or prevent any
violations of the provisions of this Agreement.

 
 

--------------------------------------------------------------------------------

 


 
12.
Indemnity



The Company shall indemnify and hold harmless Executive, and promptly reimburse
Executive for any liabilities, damages, losses and expenses during and after the
Term of Employment, arising from the services performed by the Executive for the
Company, to the fullest amount provided by the Certificates of Incorporation and
Bylaws of the Company.



 
13.
Mitigation and Set-Off



The Executive shall not be required to mitigate the amount of any payment
provided for in this Agreement by seeking employment or otherwise. The Company
shall not be entitled to any set-off against the amounts payable by Company to
Executive for any claims or other reason.



 
14.
Assignment



Neither the Executive nor the Company may assign, transfer, pledge, encumber or
otherwise dispose of this Agreement or any of his or its respective rights or
obligations hereunder, without the prior written consent of the other. Nothing
in this Section 14 will limit, however, Executive's rights or power to dispose
of his property by will or limit the power or rights of any executor or any
administrator, nor will it prevent the successor company in a "change of
control" from being bound by and benefiting from the rights and duties of this
agreement.



 
15.
Amendment; Entire Agreement



This Agreement may not be changed orally but only by an agreement in writing
agreed to by the party against whom enforcement of any waiver, change,
modification, extension or discharge is sought. This Agreement embodies the
entire agreement and understanding of the parties hereto in respect of the
subject matter of this Agreement, and supersedes and replaces all prior
agreements, understandings and commitments with respect to such subject matter,
including but not limited to the Employment Agreement dated as of November 1,
2002 between Executive and Company.

 
 

--------------------------------------------------------------------------------

 


 
16.
Litigation



THIS AGREEMENT SHALL BE GOVERNED BY, CONSTRUED, APPLIED AND ENFORCED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF ILLINOIS, EXCEPT THAT NO DOCTRINE OF
CHOICE OF LAW SHALL BE USED TO APPLY ANY LAW OTHER THAN THAT OF ILLINOIS, AND NO
DEFENSE, COUNTERCLAIM OR RIGHT OF SET-OFF GIVEN OR ALLOWED BY THE LAWS OF ANY
OTHER STATE OR JURISDICTION, OR ARISING OUT OF THE ENACTMENT, MODIFICATION OR
REPEAL OF ANY LAW, REGULATION, ORDINANCE OR DECREE OF ANY FOREIGN JURISDICTION,
SHALL BE INTERPOSED IN ANY ACTION HEREON. EXECUTIVE AND THE COMPANY AGREE THAT
ANY ACTION OR PROCEEDING TO ENFORCE OR ARISING OUT OF THIS AGREEMENT MAY BE
COMMENCED IN THE STATE COURTS, OR IN THE UNITED STATES DISTRICT COURTS IN
CHICAGO, ILLINOIS. EXECUTIVE AND THE COMPANY CONSENT TO SUCH JURISDICTION, AGREE
THAT VENUE WILL BE PROPER IN SUCH COURTS AND WAIVE ANY OBJECTIONS BASED UPON
FORUM NON CONVENIENS. THE CHOICE OF FORUM SET FORTH IN THIS SECTION 16 SHALL NOT
BE DEEMED TO PRECLUDE THE ENFORCEMENT OF ANY JUDGMENT OBTAINED IN SUCH FORUM OR
THE TAKING OF ANY ACTION UNDER THIS AGREEMENT TO ENFORCE SAME IN ANY OTHER
JURISDICTION.




IN WITNESS WHEREOF, the parties hereto have set their hands as of the day and
year first above written.




EXECUTIVE:
 
COMPANY:
   
DeVry Inc.
   
DeVry University, Inc.
         
By:
       
Print name:
   
Its:
 

 
 

--------------------------------------------------------------------------------